Citation Nr: 0329549	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-12 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and her caseworker


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from January 1980 to March 
1981.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1999 decision by the Togus, Maine, Regional 
Office (RO).


REMAND

The veteran seeks service connection for PTSD based on 
alleged sexual assaults in service.  Service connection is 
granted when evidence shows that current disability resulted 
from injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  To establish service connection, there must 
be evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  More specifically, service connection for PTSD 
requires medical evidence of the diagnosis made in accord 
with the diagnostic criteria of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL, fourth edition 
(DSM-IV), medical evidence linking the disorder to events in 
service and, unless the claimant engaged in combat with the 
enemy or was held as a prisoner of war and the claimed 
stressor is related to those experiences, credible supporting 
evidence that the in-service events occurred.  38 C.F.R. 
§§ 3.304(f), 4.125 (2003).  Service connection for PTSD, 
based on alleged assaults in service, cannot be denied until 
the veteran is given a detailed notice of the nature of 
corroborative evidence that could be submitted.  38 C.F.R. 
§ 3.304(f)(3).  Here, the veteran's claim is based on alleged 
assaults in service, but she has not been provided that 
notice required by the revised version of 38 C.F.R. 
§ 3.304(f)(3).  Hence, further development is in order.

The veteran reported hospital treatment at Elmendorf Air 
Force Base between 1981 and 1986, and she submitted a release 
of information for records of that treatment.  The 
circumstances of that treatment, and the reason for it, are 
not clear.  That is, what was the veteran's status that 
enabled her to receive treatment in a military hospital after 
her separation from service, what was the reason for 
treatment, was it inpatient or outpatient treatment, and 
where are the records of that treatment now?  On remand, the 
veteran should provide additional information to enable the 
RO to obtain the treatment records.

A May 2001 report from the Charlotte White Counseling Center 
referenced a report the veteran delivered-a psychiatric 
report following an accident at a gas station in California-
but that report is not included in the file.  That report, 
and all other reports of psychiatric examination and 
treatment and psychological evaluation, should be obtained.

In 1994, the veteran apparently sustained severe injuries in 
a work-related accident.  She has been unemployed since then, 
and has drawn Social Security disability income.  Though 
records of the Social Security Administration probably relate 
to those injuries, they may also include reports of 
psychiatric examinations or psychological evaluations, and 
they must be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Although the veteran has been diagnosed with PTSD, it is not 
entirely clear that those diagnoses were based on the 
diagnostic criteria of DSM-IV.  Reports from mental health 
examiners and providers have been somewhat conclusory and 
have focused on the plethora of emotional and physical trauma 
the veteran has reported, very little of which has been 
corroborated, almost to the exclusion of an assessment of 
which traumatic events she reexperiences, the manner in which 
she reexperiences them, what stimuli are associated with 
which trauma, the manner in which stimuli are avoided, and 
whether there are symptoms of increased arousal attributable 
to trauma and, if there are, the basis for such attribution.  
The conclusory nature of the diagnoses, and the fact that 
they have been based solely on history from the veteran 
without verification of alleged stressor events, detracts 
from their credence.  Additionally, the contributing factor, 
if any, of the veteran's preservice history of being a 
childhood incest victim and having a miscarriage at the age 
of 12 has yet to be addressed.  Thus, reexamination is 
warranted.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted during the pendency of this claim.  The VCAA 
prescribes VA duties to notify the claimant of the evidence 
needed to substantiate a claim, of the evidence VA will 
obtain, and of the claimant's responsibilities with regard to 
obtaining evidence, and it also prescribes VA duties to help 
a claimant obtain relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 13 (2002).  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  VA duties pursuant thereto are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  Notably, 
38 C.F.R. § 3.159(b)(1), was recently invalidated due to a 
conflict between it and 38 U.S.C.A. § 5103(b).  See Paralyzed 
Veterans of Am. v. Sec'y. of Veterans Affairs, 2003 U.S. 
LEXIS 19540 (Sep. 22, 2003) (PVA).  Thus, the RO's February 
22, 2001, letter which asked the veteran to provide certain 
information by February 22, 2001, must be corrected in light 
of the PVA decision.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must advise the veteran:

a.  That evidence needed to 
substantiate her claim is medical 
evidence of a diagnosis of PTSD made 
in accord with the diagnostic 
criteria of DSM-IV, medical evidence 
linking the disorder to events in 
military service, and credible 
supporting evidence that the in-
service events occurred.

b.  That evidence from sources other 
than the veteran's service records 
may corroborate her account of the 
in-service stressor events.  
Examples of such evidence include 
records from law enforcement 
authorities, rape crisis centers, 
mental health counseling centers, 
hospitals or physicians; records of 
pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, 
or clergy.

c.  That the veteran must identify 
all VA and non-VA health care 
providers who have treated her for 
mental illness prior to service and 
since 1981.  The RO must obtain 
records of that treatment, including 
records of a psychiatric examination 
conducted in California after an 
accident at a gas station, that have 
not been associated with the file.

d.  That the veteran must provide 
the date or dates of her treatment 
at Elmendorf Air Force Base, and 
explain the circumstances thereof, 
in sufficient detail to enable the 
RO to obtain records of that 
treatment at the National Personnel 
Records Center.

e.  That it is her responsibility, 
and hers alone, to provide the 
foregoing evidence, but VA will make 
reasonable efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if she identifies the 
custodians thereof, and VA will 
notify her of evidence she 
identified that could not be 
obtained so that she may obtain the 
evidence herself and submit it.

f.  That she has one year to submit 
evidence needed to substantiate her 
claim, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  Her 
appeal will remain in abeyance for 
one year or until she indicates in 
writing that there is no additional 
evidence she wishes to have 
considered, and she waives in 
writing any time limitation set 
forth in 38 U.S.C.A. § 5103.

2.  The RO must obtain the veteran's 
medical records from the Social Security 
Administration.

3.  Upon completion of the development 
prescribed above, the veteran must be 
afforded VA psychological testing and 
evaluation.  The claim file must be sent 
to the examiner for review.

a.  The examiner must carefully 
review this remand, and records of 
the veteran's in-service and 
postservice psychiatric treatment, 
and the evaluation report should 
reflect that review.

b.  Testing should include the 
Minnesota Multiphasic Personality 
Inventory, second edition.  If 
scores are elevated on any scales, 
rather than attributing that result 
to possibilities, such as a "cry 
for help" or prevarication, the 
examiner should render an opinion, 
based on sound medical judgment, 
experience, knowledge of the facts 
of the case, and interview of the 
veteran, as to the actual cause of 
the elevated scores.

c.  Axis II diagnoses must not be 
deferred.

d.  If PTSD is diagnosed, the 
examiner must identify the events, 
with names of individuals involved, 
dates, and the places where the 
claimed events occurred, that he or 
she believes the veteran experienced 
that meet the DSM-IV diagnostic 
criteria for PTSD.  The examiner 
must identify the evidence which 
verifies a finding that a claimed 
stressor actually occurred in-
service.  The examiner must also 
address the impact, if any, of the 
appellant's history of being an 
incest victim and having had a 
miscarriage at the age of 12.  
Further, the examiner must explain 
how the events are persistently 
reexperienced, explain how stimuli 
are persistently avoided, and 
identify persistent symptoms of 
increased arousal.  The examiner 
must indicate whether the veteran 
demonstrates agitation and arousal 
when her experiences are probed, and 
must also indicate whether she has 
true flashbacks, accompanied by 
disorientation, or whether she 
merely has recollections of 
traumatic events.  If the veteran 
claims to have forgotten the details 
of traumatic events she claims to 
have experienced, and the examiner 
relied upon those forgotten events 
to diagnose PTSD, the examiner must 
explain how the veteran 
reexperiences events she cannot 
remember.  Finally, the examiner 
must, if possible, distinguish PTSD 
attributable to in-service events 
from that attributable to preservice 
and postservice events.

e.  All factors upon which the 
medical opinion is based must be set 
forth in the report.

4.  After the report of the psychological 
evaluation has been associated with the 
file, the veteran should be afforded a VA 
psychiatric examination.  Send the claim 
folder to the examiner for review.

a.  The examiner must carefully 
review this remand, and records of 
the veteran's in-service and 
postservice psychiatric treatment, 
and the evaluation report should 
reflect that review.

b.  Axis II diagnoses must not be 
deferred.

c.  If PTSD is diagnosed, the 
examiner must identify the events, 
with names of individuals involved, 
dates, and the places where the 
claimed events occurred, that he or 
she believes the veteran experienced 
that meet the DSM-IV diagnostic 
criteria for PTSD.  The examiner 
must identify the evidence which 
independently verifies any claimed 
stressor.  The impact of the 
appellant's preservice history of 
being an incest victim, and having a 
miscarriage at age 12 must be 
addressed.  Further, the examiner 
must explain how the events are 
persistently reexperienced, explain 
how stimuli are persistently 
avoided, and identify persistent 
symptoms of increased arousal.  The 
examiner must indicate whether the 
veteran demonstrates agitation and 
arousal when her experiences are 
probed, and must also indicate 
whether she has true flashbacks, 
accompanied by disorientation, or 
whether she merely has recollections 
of traumatic events.  If the veteran 
claims to have forgotten the details 
of traumatic events she claims to 
have experienced, and the examiner 
relied upon those forgotten events 
to diagnose PTSD, the examiner must 
explain how the veteran 
reexperiences events she cannot 
remember.  Finally, the examiner 
must, if possible, distinguish PTSD 
attributable to in-service events 
from that attributable to preservice 
and postservice events.

d.  All factors upon which the 
medical opinion is based must be set 
forth in the report.

5.  Upon completion of the development 
prescribed above, the RO must review all 
of the evidence of record in light of 
38 C.F.R. § 3.304(f) (2003).  If the 
decision on the veteran's claim is 
unfavorable, the RO must issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31 and 19.38 
(2003).

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


